DETAILED ACTION

This Office Action is in response to the preliminary amendment filed July 31, 2019. Claim(s) 1-8 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/31/2019 & 11/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalland et al. (EP 1,988,672 B1, hereinafter Kalland), in view of view of Gupta et al. (US 2006/0224628 A1, hereinafter Gupta).

As to Claim 1, Kalland discloses a communication data modeling method comprising: 
identifying service lists of an electronic device ((Kalland; [abs]), where Kalland discloses identifying a service list (i.e. plurality of applications) associated with an electronic device.); 
creating a first communication data sheet about a communication protocol standard of the electronic device ((Kalland; [abs, 30-31]), Kalland discloses a communication data sheet (i.e. model)  for providing communication with the devices.); 
creating a second communication data sheet about a product associated with the electronic device ((Kalland; [abs, 0040]), Kalland discloses a communication data sheet (i.e. model)  regarding the product/services.); 
creating a final communication data sheet ((Kalland; [abs, 0012, 0038-0040]), where Kalland disclose the ability to map the elements between the data sheet (i.e. models)); and 
creating a communication data model based on the final communication data sheet ((Kalland; [abs, 0043-0044]; claim 1), where Kalland disclose the ability to map the elements between the data sheet (i.e. models) and create a model to enable communication between different devices.). 
However, Kalland does not disclose creating a communication data model by combining the first and second data sheet.
Gupta discloses creating a communication data model by combining the first and second data sheet ((Gupta; Figs. 2 A-C; [0032-034]), where Gupta discloses ability to create models for services between the devices.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalland to include creating a communication data model by combining the first and second data sheet as taught by Gupta to provide reliable services to the requester (Gupta.; [0023]).

As to Claim 2, Kalland-Gupta discloses the communication data modeling method of claim 1, wherein identifying the service lists of the electronic device includes: 
when a communication protocol standard associated with the electronic device is present, selecting a representative communication protocol standard to derive the service lists of the electronic device; and when a communication protocol standard associated with the electronic device is absent, selecting a representative product to derive the service lists of the electronic device ((Kalland; [0019-0020]), where the services can be identified based upon the identified protocols to communicate with the other device or the products available). 

As to Claim 3, Kalland-Gupta discloses the communication data modeling method of claim 1, wherein the representative communication protocol standard is selected, wherein the identifying of the service lists of the electronic device includes: 
identifying the service lists of the electronic device based on the selected representative communication protocol standard; inputting details of the identified service lists; identifying remaining service lists of the electronic device excluding the identified service lists, based on a product of the electronic device; and inputting details of the identified product-based service lists ((Kalland; [0019-0020, 0023-0025]), where the services can be identified based upon the identified protocols to communicate with the other device or the products available between the equipment and necessary applications to control the equipment.).

As to Claim 4, Kalland-Gupta discloses the communication data modeling method of claim 2, wherein the representative product is selected, wherein the identifying of the service lists of the electronic device includes: 
identifying the service lists of the electronic device based on the selected product; and inputting details of the identified service lists ((Kalland; [0019-0020, 0023-0025]), where the services can be identified based upon the identified protocols to communicate with the other device or the products available between the equipment and necessary applications to control the equipment.).

As to Claim 5, Kalland-Gupta discloses the communication data modeling method of claim 1, wherein the creating of the first communication data sheet includes: 
analyzing the communication protocol standard of the electronic device; identifying a service list corresponding to the communication protocol standard based on the analysis result; identifying first data items associated with the communication protocol standard based on the identified service list; and inputting details of the identified first data items ((Kalland; [0019-0020, 0023-0025]), where the services can be identified based upon the identified protocols to communicate with the other device or the products available between the equipment and necessary applications to control the equipment.).

Allowable Subject Matter

Claim(s) 6-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2.13.2021